DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-13 of U.S. Patent No. 10,693,610.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate the claims in the present application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (USPN 8,913,578).
Regarding claim 2, Noh teaches a method comprising: transmitting, by a user equipment (UE), a first uplink transmission over a first carrier of a wireless network during a first period, the first uplink transmission carrying at least one of a first sounding reference signal (SRS), a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH) [Fig. 10, UL CC#1, first carrier carrying first uplink signal containing SRS]; switching, by the UE, from the first carrier to a second carrier in accordance with a radio frequency (RF) retuning time [Col. 13, line 58 – Col. 14, line 3, carrier is switched from first to second carrier with different timing]; and transmitting, by the UE, a second uplink transmission over the second carrier during a second period, the second uplink transmission carrying at least one of a second SRS and a random access preamble, wherein the UE is configured with the first carrier and the second carrier [Fig. 10, UL CC#2, second uplink signal on second carrier is sent containing SRS].
Regarding claims 3 and 13, Noh teaches the first carrier and the second carrier are in same frequency band [Col. 5, lines 34-40].
Regarding claims 4 and 14, Noh teaches the first carrier and the second carrier are in different frequency band [Col. 5, lines 34-40].
Regarding claims 5 and 15, Noh teaches the RF retuning time is based on a capability of the UE for switching between the first carrier and the second carrier [Fig. 10].
at least one of a first sounding reference signal (SRS), a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH) [Fig. 10, UL CC#1, first carrier carrying first uplink signal containing SRS]; switch from the first carrier to a second carrier in accordance with a radio frequency (RF) retuning time [Col. 13, line 58 – Col. 14, line 3, carrier is switched from first to second carrier with different timing]; and transmit a second uplink transmission over the second carrier during a second period, the second uplink transmission carrying at least one of a second SRS and a random access preamble, wherein the UE is configured with the first carrier and the second carrier [Fig. 10, UL CC#2, second uplink signal on second carrier is sent containing SRS].
Allowable Subject Matter
Claims 6-11 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rico Alvarino et al. (USPN 10,588,141) teaches  identifying a capability of a user equipment (UE) to transmit on a first carrier of a carrier aggregation (CA) configuration and a second carrier of the CA configuration, where the first carrier is configured for time division duplexing (TDD) or frequency division duplexing (FDD).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/Chandrahas B Patel/          Primary Examiner, Art Unit 2464